Exhibit 10.3

 

SUPPLEMENTAL AGREEMENT

 

THIS SUPPLEMENTAL AGREEMENT (this “Agreement”), is entered into effective as of
April 20, 2018, among FC Global Realty Incorporated, a Nevada corporation (the
“Company”), and Opportunity Fund I-SS, LLC, a Delaware limited liability company
(the “Investor”). The Company and the Investor are collectively referred to in
this Agreement as the “Parties,” and each a “Party.” Capitalized terms used, but
not otherwise defined, in this Agreement have the meanings ascribed to them in
the Purchase Agreement (as defined below) or the Certificate of Designation (as
defined below), as applicable.

 

RECITALS

 

A.       On December 22, 2017, the Investor and the Company entered into a
Securities Purchase Agreement (the “Purchase Agreement”) pursuant to which the
Investor may invest up to $15,000,000 in the Company in a series of closings, in
exchange for which the Investor will receive shares of the Company’s newly
designated Series B Preferred Stock at a purchase price of $1.00 per share.

 

B.       The Company and the Investor completed the first closing under the
Purchase Agreement on December 22, 2017, pursuant to which the Investor provided
$1,500,000 to the Company in exchange for 1,500,000 shares of the Company’s
Series B Preferred Stock.

 

C.       On January 24, 2018, the Company and the Investor completed a second
closing under the Purchase Agreement, pursuant to which the Investor provided
$2,225,000 to the Company in exchange for 2,225,000 shares of the Company’s
Series B Preferred Stock.

 

D.       Section 5 of the certificate of designation of the Company’s Series B
Preferred Stock (the “Certificate of Designation”) provides that on any matter
presented to the stockholders of the Company for their action or consideration
at any meeting of stockholders of the Company (or by written consent of
stockholders in lieu of meeting), each holder of Series B Preferred Stock is
entitled to cast the number of votes equal to the number of whole shares of
Common Stock into which the shares of Series B Preferred Stock held by such
holder are convertible as of the record date for determining stockholders
entitled to vote on such matter (subject to the Conversion Limitation (as
defined below)).

 

E.        Section 6 of the Certificate of Designation provides that each share
of Series B Preferred Stock plus accrued, but unpaid, dividends thereon (the
“Aggregate Preference Amount”) is convertible, at any time and from time to time
at the option of the holder thereof, into that number of shares of Common Stock
determined by a formula (computed on the date of conversion), (i) the numerator
of which is equal to the Aggregate Preference Amount and (ii) the denominator of
which is equal to the quotient of the Conversion Price divided by $1.33
(Aggregate Preference Amount/[(i) Conversion Price/(ii) 1.33]). The conversion
price for the Series B Preferred Stock was initially equal to $1.0658; provided
that, on the 45th day following the Series B Original Issue Date (as defined in
the Certificate of Designation), the Certificate of Designation required the
Company to calculate the VWAP per share of Common Stock for the 10 consecutive
Trading Days beginning 30 days after the Series B Original Issue Date, and if
such VWAP is less than $1.0658, then the conversion price was to be adjusted be
equal to the VWAP for such period (the “Conversion Price”). Since the VWAP per
share of Common Stock for the applicable period was $0.8684, which is less than
$1.0658, the Conversion price was adjusted to $0.8684. Accordingly, the Series B
Preferred Stock was issued to the Investor with a conversion price that
constitutes a discount to the market price of the Company’s common stock at the
date of issuance of the Series B Preferred Stock.

 



 



 

F.       The Nasdaq Voting Rights Rule prohibits the issuance of preferred stock
that votes on an as converted basis where the preferred stock is issued at a
discount to the market price (or with a conversion price that is at a discount
to the market price) of the common stock at the date of issuance since such
preferred shares would have greater voting rights than the existing common
shares. The Company, therefore, is in violation of the Nasdaq Voting Rights Rule
and must address this violation by limiting the voting power of the Series B
Preferred Stock, such that the number of votes of the Series B Preferred Stock
will be equal to the quotient of the aggregate investment amount in the Series B
Preferred Stock divided by the market value of the Company’s Common Stock on the
date of investment in the Series B Preferred Stock. The Parties, therefore,
desire to agree upon a voting cap such that the Series B Preferred stock voting
rights will be limited as aforesaid.

 

G.       The rules and regulations of The Nasdaq Stock Market require approval
from the Company’s stockholders prior to the issuance of shares of Common Stock
upon conversion of the Series B Preferred Stock issued in under the Purchase
Agreement that are in excess of 19.99% of the Company’s issued and outstanding
Common Stock on the date of initial issuance of the Series B Preferred Stock to
the Investor under the Purchase Agreement (the “Conversion Limitation”). Section
4.7 of the Purchase Agreement incorrectly provides that such percentage is to be
calculated as of the applicable conversion date of the Series B Preferred Stock
instead of the date of initial issuance thereof. The Parties desire to correct
this error in order to comply with Nasdaq Stock Market rules.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned do hereby agree as follows:

 

1.       Voting Rights Cap. Notwithstanding anything to the contrary contained
in the Purchase Agreement or the Certificate of Designation, the Investor agrees
that the voting rights of the Series B Preferred Stock shall be limited to the
number of votes that is equal to the quotient of the aggregate investment amount
invested to purchase Series B Preferred Stock divided by $1.12, the market value
of the Company’s Common Stock on December 21, 2017. Furthermore, the Investor
agrees that until Stockholder Approval is obtained, the Voting Rights are
further limited by the overall cap that is equal to the Conversion Limitation
calculated as of December 22, 2017, the date of the initial closing under the
Purchase Agreement.

 

2.       Conversion Limitation. Notwithstanding anything to the contrary
contained in the Purchase Agreement or the Certificate of Designation, the
Investor agrees that, until Stockholder Approval is obtained, the Conversion
Limitation shall be equal to 2,372,536 shares (19.99% of the 11,868,619
outstanding shares of Common Stock of the Company as of December 22, 2017, the
date of the initial closing under the Purchase Agreement). No provision of this
Agreement shall modify or supplement Section 7 (Redemption) of the Certificate
of Designation.

 



2 



 

3.       Miscellaneous.

 

(a)       Fees and Expenses. Each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

(b)       Entire Agreement. This Agreement, together with the Purchase Agreement
and the other documents exhibits thereto, contain the entire understanding of
the Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the Parties acknowledge have been merged
into such documents, exhibits and schedules.

 

(c)       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective if given in accordance with the Purchase Agreement.

 

(d)       Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investor, in the case of a waiver, by the Party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either Party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

(e)       Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any Party. This Agreement
shall be construed as if drafted jointly by the Parties, and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement. 

 

(f)       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the Parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(g)       Mediation; Arbitration and Governing Law. In the event of a dispute
between any of the Parties arising under or relating in any way whatsoever to
this Agreement, the disputing Parties shall attempt to resolve it through good
faith negotiation. If the dispute is not resolved through such negotiation, then
the disputing Parties shall attempt to resolve it through mediation in the State
of New York, USA, with a neutral, third-party mediator mutually agreed upon by
the disputing Parties. Unless otherwise agreed by the disputing Parties, the
costs of mediation shall be shared equally. If the dispute is not resolved
through mediation, then upon written demand by one of the disputing Parties it
shall be referred to a mutually agreeable arbitrator. The arbitration process
shall be conducted in accordance with the laws of the United States of America
and the State of New York, except as modified herein. Venue for the arbitration
hearing shall be the State of New York, USA. All remedies, legal and equitable,
available in court shall also be available in arbitration. The arbitrator’s
decision shall be final and binding, and judgment may be entered thereon in a
court of competent jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the United States of America and the
State of New York, without regard to conflict of law principles thereof.

 



3 



 

(h)       Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both Parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or e-mail transmission, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mail
signature page were an original thereof.

 

(i)       Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the Parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

(j)       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investor and the Company will be entitled to specific performance under this
Agreement. The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

[Signature Page Follows]

 

4 



 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Agreement
to be executed as of the date first above written.





        COMPANY:         FC GLOBAL REALTY INCORPORATED         By: /s/ Vineet P.
Bedi     Name: Vineet P. Bedi     Title: Chief Executive Officer        
INVESTOR:         OPPORTUNITY FUND I-SS, LLC         By: OP Fund I Manager,
LLC           By: /s/ Kristen Pigman     Name: Kristen Pigman     Title:
Director

 

5